DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1 – 11 are pending.  With respect to the claims as filed in PCT/KR2018/010492, claims 1, 2, 5, and 11 were amended.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 2 August 2019, 15 June 2020, 26 June 2020, and 24 December 2020 are acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the examiner is considering the information disclosure statement(s). 

Specification
The disclosure is objected to because of the following informalities: the proper name Kalman is spelled incorrectly as “Kalmann” in every usage, including the Abstract, 
The disclosure makes repeated reference to a value within a “section”.  For example, line 15 of page 5 includes “when the first initial value is within a first section” and lines 21 – 23 of page 5 include “The processor may be further configured to set an SOC section, where the rate of change of the open circuit voltage is equal to or greater than a threshold value, as the first section”.  As best understood by the Examiner, this is defining a minimum and maximum allowed value.  For the purpose of the instant examination, the Examiner interprets “section” as “range”.
Appropriate correction is required.

Claim Objections
Claims 1 and 4 are objected to because of the following informalities: The name “Kalmann” is incorrectly spelled, and should be “Kalman”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sensing unit configured to measure”, “a current integrating unit configured to calculate”, and “a processor configured to” in claim 1.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
A review of the specification finds that the “sensing unit” is described at lines 18 – 21 of page 9 as including a current sensor, a voltage sensor, and a temperature sensor.  The “current integrating unit” is described at lines 1 and 2 of page 10 of the specification, which states “a coulomb counter may he used as the current integrating unit 120”.  The “processor” is described from page 11, line 8 through page 12, line 8 in terms of what may be included in the processor, but not in any specific terms.  Therefore, for the purpose of the instant examination, the Examiner interprets the “sensing unit” as the combination of three sensors described on page 9, the “current integrating unit” as a coulomb counter, and the processor as any generic processor or CPU.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “a first initial value related to a state of charge of the battery, a second initial value related to overpotential of the battery, and a third initial value related to an error covariance matrix of an extended Kalman filter”.  It is unclear how these three initial values are “related to” each of the claimed elements.  For example, items “related to” the state of charge of a battery include open-circuit voltage, voltage under load, current available for discharge, the operating temperature, the storage temperature, the battery chemistry, and the physical dimensions of the battery, among others.  Items “related to” an error covariance matrix could be any possible number or equation, or the number of rows and columns in the matrix.  For the purpose of the instant examination, the Examiner interprets this element/step as “a first initial value representing a state of charge of the battery, a second initial value representing an overpotential of the battery, and a third initial value representing an error covariance matrix of an extended Kalman filter”.
Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 includes the element/step “assign the first initial value and the second initial value respectively to a first state variable and a second state variable of a first state equation of the extended Kalman filter” and the element/step “predict each of the first state variable and the second state variable”.  It is not clear whether the first state variable and the second state variable are fixed to the value read from the memory, or if they are calculated by the “prediction” step.  For the purpose of the instant examination, the Examiner interprets the latter step as “predict a next value of the first state variable and predict a next value of the second state variable”.
Claims 6 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 6 includes the element/step “when the first initial value is within a first section”.  It is not clear what is meant by a value being “within a section”.  As defined by the Oxford English Dictionary a “section” is “Any of the more or less distinct parts into which something is or may be divided or from which it is made up”.  Using this definition, the Examiner could interpret any selection of the possible “initial values” as defining a “section”. 
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 include the step “when the first initial value is in the second section, assign a third value smaller than the first value to the first process noise”, and claim 9 includes the step “when the first initial value is in the second section, assign the first value to the first process noise”.  In addition, claim 8 includes the step “when the first initial value is in the second section, assign a fourth value greater than the second value to the second process noise” and claim 9 includes the step “when the first initial value is in the second section, assign a sixth value greater than the second value to the second process noise”. These two claims require the “first process noise” to be simultaneously set to both “a third value smaller than the first value” and “a first value”.  These two claims also require “the second process noise” to be simultaneously set to both “a fourth value greater than the second value” and “a sixth value greater than the second value”.  The Examiner cannot determine how to interpret these two claims with regard to each other
Note: All art rejections applied are as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al., US 2014/0074416 (hereinafter 'Park') in view of Bergveld et al., US 2008/0150491 (hereinafter 'Bergveld')

Regarding claim 1: Park teaches an apparatus that estimates the state of charge (SOC) of a battery.  Park teaches the use of an extended Kalman filter (Equation 1) that uses state of charge and battery overpotential as state variables ([0039]) and includes a system noise component ([0038]).   Park uses the presently measured voltage and current ([0030]) as part of the calculation, and the calculation is performed on a microcontroller (MCU) ([0082]).  Park teaches both a process noise parameter and a system noise parameter as terms in the extended Kalman filter ([0046]).

Specifically, Park teaches an apparatus comprising:
 a sensing unit configured to: 
	measure a voltage of the battery via a voltage sensor ([0030]: The measurement unit 110 measures a terminal voltage  … of a battery), and 
	measure a current of the battery via a current sensor ([0030]: The measurement unit 110 measures a … charging/discharging current of a battery); 
a processor (control unit 160) operably coupled to the sensing unit (where [Fig 1] shows the connection between measurement unit 110 and control unit 160), 
wherein the processor is configured to: 
	read out, from a memory, a first initial value related to a state of charge of the battery, a second initial value related to overpotential of the battery, and a third initial value related to an error covariance matrix of an extended Kalman filter ([0044] In particular, in a first stage, the prediction unit 120 may predict a state variable in relation with SOC and overpotential by using the input of an initial parameter, where the Examiner interprets the input of an initial parameter as equivalent to reading the initial parameter from a memory); 
	assign the first initial value and the second initial value respectively to a first state variable and a second state variable of a first state equation of the extended Kalman filter ([0041]: x.sub.1(k+1) and x.sub.2(k+1) respectively represents SOC and overpotential of a present stage, where the Examiner interprets SOC as the first state variable, and overpotential as the second state variable);
[0041]: In Equations 3 and 4, k represents a time step, x.sub.1(k+1) and x.sub.2(k+1) respectively represents SOC and overpotential of a present stage, namely predicted values of SOC and overpotential);
	determine a process noise covariance matrix of the extended Kalman filter ([0070] For example, in Equation 3, w.sub.1(k) and w.sub.2(k) represent system noise components, which the Examiner interprets as equivalent to a covariance matrix), based on any one of the first initial value and the predicted first state variable; 
	predict the error covariance matrix based on the third initial value and the determined process noise covariance matrix, by using a second state equation of the extended Kalman filter ([0053]: the correction unit 130 may correct the estimated error dispersion predicted by the prediction unit 120 by using the Kalman gain); 
	determine a Kalman gain of the extended Kalman filter, based on the predicted error covariance matrix ([0048]: the correction unit 130 may generate a Kalman gain (K.sub.k), which Examiner notes is using the corrected error dispersion, which is interpreted as equivalent to a “predicted error covariance matrix”); and
	correct each of the predicted first state variable and the predicted second state variable, based on the determined Kalman gain ([0089]: the Kalman gain calculated in Step S150 may be used to correct the state variable in Step S160, where the Examiner notes the state variable “may include SOC and overpotential ([0056])”) and the measured voltage ([0089]: together with the terminal voltage predicted in Step S130 and the terminal voltage measured in Step S110).


a current integrating unit configured to calculate a current integration value for a predetermined period, based on the measured current;
a processor operably coupled to the sensing unit and the current integrating unit; and 
wherein the processor is configured to: 
predict each of the first state variable and the second state variable based on the current integration value. 

Bergveld teaches a system for estimating the state of charge of a battery using measured voltage and accumulated charge current ([0002]) that includes 
a current integrating unit configured to calculate a current integration value for a predetermined period, based on the measured current ([0032]: During charging the charge current is integrated and the accumulated charge Qin, starting at zero when the charging current is first applied, is determined), where the Examiner interprets the period of time spent charging as equivalent to a predetermined period;
a processor operably coupled to the sensing unit and the current integrating unit ([0052]: The battery voltage, temperature and current are used as inputs to the system. These analog variables are digitized and fed to a micro controller); and 
wherein the processor is configured to: 
	predict each of the first state variable ([0058]: The SoC value is determined starting from a starting SoC value when entering charge mode and adding the accumulated charge obtained from integrating the charge current) and [0058]: Based on this SoC value the `real` overpotential .eta..sub.meas and the calculated overpotential .eta..sub.calc are determined). 

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Park in view of Bergveld to include a measurement of current consumed by the battery during the time spent charging the battery into the calculation of the current state of charge, as this should indicate how much energy the battery can store in its present condition.

Regarding claim 2: Park in view of Bergveld teaches the apparatus of claim 1, as discussed above.
Park is silent with respect to wherein 
the processor is further configured to output a notification signal indicating at least one of the corrected first state variable and the corrected second state variable to an external apparatus.

Bergveld teaches a system for estimating the state of charge of a battery using measured voltage and accumulated charge current ([0002]) that includes wherein 
the processor is further configured to output a notification signal indicating at least one of the corrected first state variable and the corrected second state variable to an external apparatus ([0079]: The predicted SoC and remaining run-time values may be shown directly to the user via a display or may be communicated elsewhere via a digital interface).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Park in view of Bergveld to include a means for the end user of the battery to observe how full the battery is, and schedule a time to recharge the battery accordingly.

Regarding claim 3: Park in view of Bergveld teaches the apparatus of claim 1, as discussed above, wherein the processor is configured to: 
set the first initial value to be the same as a value of the corrected first state variable; and 
set the second initial value to be the same as a value of the corrected second state variable ([0091]: the state variable corrected in Step S160 may be input as a previous value in Step S120 and used to predict a state variable of a next stage), which the Examiner interprets as setting the calculated SOC and calculated overpotential as initial values for the next iteration of the process.

Regarding claim 4: Park in view of Bergveld teaches the apparatus of claim 1, as discussed above, wherein the processor is configured to: 
correct the predicted error covariance matrix based on the determined Kalman gain; and 
Park: [0092]: the estimated error dispersion value corrected as described above may be input as a previous value in Step S140 and used to predict an estimated error dispersion of a next stage) which the Examiner interprets as setting the estimated error as an initial value for the next iteration of the process.

Regarding claim 5: Park in view of Bergveld teaches the apparatus of claim 1, as discussed above, wherein the sensing unit is further configured to measure a temperature of the battery via a temperature measuring sensor (Park: [0075]: measurement unit 110 may measure a temperature of the battery), and the processor is further configured to: 
determine a plurality of circuit parameters related to an equivalent circuit model of the battery, based on the measured temperature (Park: [0041]: A, B and C are variables representing characteristics of a battery, such as battery resistance and capacitance, which may be determined through experiments); and 
predict the second state variable further based on the determined plurality of circuit parameters (Park: [0089]: the Kalman gain calculated in Step S150 may be used to correct the state variable in Step S160).

Regarding claim 6: Park in view of Bergveld teaches the apparatus of claim 1, as discussed above, wherein the processor is further configured to, when the first initial value is within a first section, assign a predetermined first value and a predetermined second value respectively to first process noise and second process noise of the ([0073]: when the current offset value is 0 A, the control unit 160 sets w.sub.1(k):w.sub.2(k) as 1:0.1, and then if the current offset value is 2 A greater than the reference value, the control unit 160 may change w.sub.1(k):w.sub.2(k) into 1:0.01.), where the Examiner notes that the matrix W forms part of of the calculation of error dispersion, as shown in equation 5, so the two elements of W correspond to a first and a second process noise.

Regarding claim 11: Park in view of Bergveld teaches a battery pack comprising the apparatus for estimating a state of charge of a battery of claim 1 (Park: [0082]: Meanwhile, the battery state estimating apparatus according to the present disclosure may be implemented as being included in a battery management system (BMS) of a battery pack).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Bergveld in view of Aridone, US 2016/0049821 (hereinafter 'Aridome')
Regarding claim 7: Park in view of Bergveld teaches the apparatus of claim 6, as discussed above.
Park in view of Bergveld is silent with respect to wherein the processor is further configured to: 
convert an open circuit voltage curve indicating a relationship between SOC and an open circuit voltage of the battery to an open circuit voltage change rate curve indicating a relationship between SOC and a rate of change of the open circuit voltage of the battery; 

set an SOC section, where the rate of change of the open circuit voltage is smaller than the threshold value, as a second section based on the open circuit voltage change rate curve.

Aridome teaches a system that calculates the maximum charge capacity of a battery using the observed SOC and the amount of current accumulated during charging, which include 
convert an open circuit voltage curve indicating a relationship between SOC and an open circuit voltage of the battery to an open circuit voltage change rate curve indicating a relationship between SOC and a rate of change of the open circuit voltage of the battery ([0067, Fig. 2]: In FIG. 2, the continuous line indicates an OCV curve for an SOC, and the dotted line indicates a slope (ΔOCV/ΔSOC) of the OCV curve); 
set an SOC section, where the rate of change of the open circuit voltage is equal to or greater than a threshold value, as the first section, based on the open circuit voltage change rate curve ([0078, Fig. 3]: SOC corresponding to the maximum rate of change of the OCV curve, which is adjacent to the region A and is larger than or equal to the threshold, is set in advance), where the Examiner interprets the range of SOC between points X and Y and between points Z and SOC_e in fig.3 as equivalent to the second section; and 
[0073]: As shown in FIG. 3, it is possible to set a predetermined threshold for the slope of the OCV curve of the OCV-SOC map, and to determine the SOC (corresponding OCV) corresponding to the region in which the slope is smaller than the threshold), where the Examiner interprets the range of SOC between points Y and Z in fig.3 as equivalent to the second section.

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the present claimed invention, to modify Park in view of Bergveld in view of Aridome to improve the estimation of the charge state of the battery by excluding regions of small changes in the voltage measurement mask large changes in the OCV, leading to inaccurate estimations ([0067]). 

Allowable Subject Matter
Claims 8 and 9 are rejected above under 35 USC 112(b), and additionally are dependent upon a rejected base claim.  Claims 8 and 9 may be allowable if amended to resolve the issue of indefiniteness, and rewritten in independent form including all of the limitations of the base claim and any intervening claims.    Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 8, the closest prior art of record, Park in view of Bergveld in view of Aridone, either singularly or in combination, fail to anticipate or render obvious the device comprising when the first initial value is in the second section, assign a third value smaller than the first value to the first process noise and assign the second value to the second process noise, in combination with all other limitations of the claim as claimed and defined by the applicant..

Regarding claim 9, the closest prior art of record, Park in view of Bergveld in view of Aridone, either singularly or in combination, fail to anticipate or render obvious the device comprising when the first initial value is in the second section, assign the first value to the first process noise and assign a fourth value greater than the second value to the second process noise, in combination with all other limitations of the claim as claimed and defined by the applicant..

Regarding claim 10, the closest prior art of record, Park in view of Bergveld in view of Aridone, either singularly or in combination, fail to anticipate or render obvious the device comprising the first initial value is in the second section, assign a fifth value smaller than the first value to the first process noise and assign a sixth value greater than the second value to the second process noise, in combination with all other limitations of the claim as claimed and defined by the applicant..

Conclusion
	The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Li, US 2015/0231985 teaches a battery state estimation device using an Kalman Filter and a possible implementation using an Extended Kalman Filter
Balasingam et al., US 2014/0244225 teaches a battery state estimation device using an Extended Kalman Filter and a set of filter gain parameters
Bergveld et al., US 2010/0045240 teaches a state of charge determination for a rechargeable battery, but teaches away from using overpotential
Trimboli, et al., US 2016/0336765 teaches a battery state estimation device using an Extended Kalman Filter

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Brent A. Fairbanks/Primary Examiner, Art Unit 2862